United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1226
                                   ___________

William K. Taylor, Jr.,                *
                                       *
           Appellant,                  * Appeal from the United States
                                       * District Court for the Western
     v.                                * District of Missouri.
                                       *
Hallmark Cards, Inc.; Larry Leighton, *       [UNPUBLISHED]
                                       *
           Appellees.                  *
                                  ___________

                             Submitted: September 12, 2003

                                  Filed: October 31, 2003
                                   ___________

Before SMITH, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       William Taylor appeals the district court's1 grant of summary judgment in favor
of Hallmark Cards and Larry Leighton in this employment discrimination case. We
have reviewed the record and affirm based on the well-reasoned opinion of the
district court. See 8th Cir. R. 47B. Additionally, appellees' motion to strike
appellant's appendix is denied.
                       ______________________________

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.